Citation Nr: 1745624	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  13-31 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Davidoski, Associate Counsel

INTRODUCTION

The Veteran had active military service from April 1968 to April 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Detroit, Michigan Regional Office (RO) of the Department of Veterans Affairs (VA). 

In October 2016, the Veteran appeared and provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

The issue on appeal was previously stated as service connection for posttraumatic stress disorder (PTSD). However, when a claimant files a claim for VA benefits, he is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labeled. See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  As such, the Board has recharacterized the issue of entitlement to service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified in an October 2016 Board hearing that he has been receiving psychiatric treatment at the Aleda E. Lutz VA medical center in Saginaw, Michigan.  The Veteran submitted 16 pages of excerpts from these treatment records, but the record suggests that there may be a significant number of additional pages of treatment records from that facility.  These treatment records do not appear elsewhere in the claims file and may be relevant to the Veteran's claim for service connection for an acquired psychiatric disability.  They should be obtained.


Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from January 2011 to the present, to include records from the Aleda E. Lutz VA Medical Center in Saginaw, Michigan.

2. Conduct any development that logically flows from obtaining the records, to include obtaining an additional examination if necessary.

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

